Title: To Thomas Jefferson from John Langdon, 29 October 1803
From: Langdon, John
To: Jefferson, Thomas


          
            Sr.
            Portsmouth Octobr. 29th. 1803
          
          You’ll please accept my Acknowledgements for the Message, and permit me in the most sincere manner to Congratulate you on the unparalled prosperity and Happiness of the United States, which surpasses any thing that has ever been seen or heard of, under any other government on earth. You Sr. can much better concieve then I can possably describe the feelings of all true friends to our Country on the glorious prospects before us.—
          John Goddard Esq who is one of the Commissioners of Bankruptcy for this District informed me few day since, that he should resign his office; should this be the case, I would Ask leave to mention the Name of Richard Cutts Shannon Esq of this Town (who has been for many years in The practice of the Law), as a suitable person to take his place—
          I have the hono’r to be very respectfully Sr. Your Oblig’d Hbl. Servt
          
            
              John Langdon
            
          
        